October 31, 2013 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:Exchange Traded Concepts Trust (File Nos. 333-156529 and 811-22263) Ladies and Gentlemen: On behalf of our client, Exchange Traded Concepts Trust (the “Trust”), we are filing, pursuant to Rule 497(j) under the Securities Act of 1933, this letter certifying that the forms of Prospectus and Statement of Additional Information dated October 22, 2013 that would have been filed pursuant to Rule 497(c) would not have differed from that contained in the Trust’s Post-Effective Amendment No. 78, which was filed with the U.S. Securities and Exchange Commission via EDGAR Accession No. 0001398344-13-004927 on October 18, 2013. Please do not hesitate to contact me at 202.373.6173 should you have any questions. Very truly yours, /s/ Christopher D. Menconi Christopher D. Menconi
